Citation Nr: 0732679	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-09 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1972.  Records also reflect that he had periods of Active and 
Inactive Duty for Training (ACDUTRA and INACDUTRA) with the 
Navy Reserves beginning in December 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision by the Milwaukee, 
Wisconsin, Department of Veterans Affairs (VA) Regional 
Office (RO).  This case was previously before the Board in 
October 2006 and was remanded for the purpose of affording 
the veteran a VA examination.


FINDING OF FACT

The competent evidence of record does not demonstrate that 
the veteran has a left foot (or leg) disorder related to 
service.


CONCLUSION OF LAW

A left foot disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in October 2001 and November 2006, 
the veteran was informed of the evidence and information 
necessary to substantiate the claim, the information required 
to enable VA to obtain evidence in support of the claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The VCAA letters informed the veteran that he 
should submit any medical evidence pertinent to his claim.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see June 2007 supplemental 
statement of the case).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The procedure 
outlined is not at odds with the principles espoused in 
Pelegrini.  The Board observes that as the claim is being 
denied in this case, the matters of notice regarding the 
assignment of a disability rating and effective date for such 
award is not at issue.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records.  
Records from the Social Security Administration (SSA) are 
also associated with the claims file.  In December 2006 the 
veteran underwent a VA examination for the purpose of 
obtaining an opinion concerning a possible relationship 
between the veteran's left foot disability and his military 
service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  While the veteran's representative has 
essentially questioned the adequacy of the December 2006 
examination, the Board notes that the VA examiner reviewed 
the veteran's medical history, noted his subjective 
complaints, and supplied clinical findings.  In short, the 
Board finds that the examination is adequate for deciding 
this claim.  The veteran has not referenced any other 
pertinent, obtainable evidence that remains outstanding.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claim.

Legal criteria

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence for 
certain chronic diseases will be presumed if they become 
manifest to a compensable degree within the year after 
service.  38 C.F.R. §§ 3.307, 3.309(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In a statement received in July 2001, the veteran essentially 
indicated that he had a current left foot disability 
(unspecified) caused by service that would not heal.  The 
veteran has also asserted that he has developed chronic 
thrombophlebitis as a result of his active service.

A November 1971 service medical record reveals that the 
veteran twisted his left ankle and foot while playing 
football.  The veteran complained of pain and swelling to the 
left foot.  The impression reflected that an X-ray was 
negative.  A March 1972 service medical record reveals that 
the veteran complained of throbbing pain and tightness of 
both calves; a prominent vein located on the lateral 
posterior aspect of the left patella was noted.  The 
veteran's feet, vascular system, musculoskeletal system, and 
lower extremities were all clinically evaluated as normal on 
the July 1972 separation examination.

A private medical record dated in December 1976 reveals that 
the veteran had a history of bilateral leg thrombophlebitis.  
The record noted that the veteran's thrombophlebitis showed 
evidence of resolving.  A service examination dated in 
December 1979 noted no left leg or left foot abnormality.

A December 2006 VA examiner noted that the veteran had a 
recurrent ulcer of the left lower extremity.  The examiner 
indicated that the recurrent ulcer of the left lower 
extremity was related to chronic venous insufficiency "which 
is not service connected."

While the veteran's service medical records contain 
complaints related to the left ankle and calves, there is no 
indication of a chronic left leg disorder during service, and 
none was noted at the time of the veteran's July 1972 service 
separation examination.  Further, the record contains no 
medical evidence relating a left foot or left leg disorder 
(to include the left ankle and left knee) to any of the 
veteran's service.  The first evidence of a chronic left foot 
disorder is 1976, and as such, no chronic disease was shown 
within the first year following service.  In this regard, the 
Board notes that no left lower extremity disability was noted 
on a December 1979 service (reserves) examination.  In short, 
service connection for a left foot disorder is not warranted.

While the Board does not doubt the sincerity of the veteran's 
belief regarding his left foot disorder, and the veteran's 
statements in this regard have been reviewed, the veteran is 
not competent to offer evidence which requires medical 
knowledge, such as the question of whether a chronic 
disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left foot disorder is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


